Case 3:18-cv-02018-I\/|E|\/| Document 10 Filed 12/05/18 Page 1 of 1

AO 399 (0|/09) Waivcr ofthc Service ofSummons

 

UNITED STATES DISTRICT CoURT
for the
Middle District of Pennsylvania

Bethany LaSpina
Plaintiff
V.
§§|L_J_V»P_erln§ylvania State Counci|, et a|.
Defendant

 

Civil Action No. 3218-Cv-02018-l\/|EM

 

WAlVER OF THE SERVlCE OF SUMMONS

To: Walter S. Zimolong
(Na/ne of the plaintijj"s attorney or unrepresented plainrijj')

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of sewing a summons and complaint in this case.

l understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from __ ‘_ __ 11/15/2018 ~~, the date when this request was sent (or 90 days ifit was sent outside the
United States). Ifl fail to do so, a defaultjudgment will be entered against me or the entity l represent

Date: 11/_28/20‘|8 _~M,/:?_ ?/O'}`¢ /'A/L;/

Signamre of the attorney or énrepresentY party

SE|U Hea|thcare Pennsylvania Lauren I\/|. Hoye, Esquire

 

 

Pr/.'nrea' name of party waiving service of summons Printed name

Wi|lig, Williams & Davidson
1845 Wa|nut Street, 24th F|oor
Phi|adelphia, PA __1_91__03_,

A ddress

lhoy_e_@wwdlaw.com

 

 

E-mail address

__(2_1§_) 656-3637

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Ru|e 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintifflocated in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served.

